Title: From George Washington to Major General John Sullivan, 5 October 1778
From: Washington, George
To: Sullivan, John


          
            Dear sir
            Head Quarters at Fish kill 5th Otbr [1778]
          
          I had the pleasure of your letter of the 3d Inst. with its inclosure.
          In a letter from Gen. Gates of yesterdays date he has the following paragraph. “Two sailors belonging to Cape Cod who made their escape from the prison ship last monday night arrived here; they declare, that the British fleet of men of war, sailed ten days ago in quest of the french fleet.” There is some shew of a correspondence between the sailing of Byron in a 90 gun ship with the 74 and of Lord Howe—in 50. and the relation of these two seamen. But as I have had no intelligence from persons whose particular business it is to watch the motions of the fleet, and to collect information it lessens very much the credibility of the narration. However you will use it in such a manner as to provide against measures which the enemy may have in view by such a movement. I mean that you may put yourself in a condition to afford every assistance in your power to the Count to prevent the enemy from possessing those hights which command his fleet, for there is little doubt, in case they attempt his squadron, of a land co-operation for its destruction.
          
          
          
          You will give the inclosure to the Count d’Estaing the speediest conveyance. I am Dr Sir &c.
        